DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11, 15, and 19-20) in the reply filed on October 30, 2020 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden to examine all claims.  This is not found persuasive because Group I would be searched in CPC D04H 3/14 along with a unique text search including pore size and nonwoven fabric properties such as areal weight, tear strength, tensile strength, elongation, and air permeability. Group II would not be searched as above and instead would be searched in CPC B65B 55/02 along with a unique text search including additional objects and methods performed on said object.
The requirement is still deemed proper and is therefore made FINAL.

Claims 12-14 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 30, 2020.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 12-14 and 16-18 are withdrawn, resulting in claims 1-11, 15, and 19-20 pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2019 and February 12, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 15, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a nonwoven comprising meltblown polymer fibers having an average fiber diameter between 2 μm to 10 μm and a standard deviation of the fiber diameter of at least 100%” in lines 2-4. The limitation is indefinite because it is unclear how a standard deviation can be a percentage, and what the percentage is based off of. Typically, standard deviation has the units of the values whose deviation it is representing, which in this case would be μm. This is supported by the equation for standard deviation provided in the instant the fiber diameter of at least 100%. It is unclear whether the fiber diameter refers to the previously recited average fiber diameter or a different fiber diameter.
Paragraphs [0032]-[0035] of the instant specification discuss the average fiber diameter and the standard deviation. Paragraph [0034] provides two ways of recording the standard deviation, in a percentage as is currently claimed and in absolute terms, which is the standard way of recording standard deviation. Paragraph [0034] does not clarify what the standard deviation is 100% of, which is necessary to acquire a standard deviation value with the correct units of μm. Without knowing the basis of the percentage, the spread of the data set cannot be determined and therefore the aforementioned limitation of claim 1 is unclear.
Claim 3 recites a similar limitation to claim 1 above, and is indefinite for the same reasons.
Claim 19 depends from claim 11 and recites the limitation "the medical article" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 depends from claim 11 and recites the limitation "the medical " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4-11, and 15 are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 1, rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-11, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapik (US 6349826) in view of Kuroda (US 2014/0305090).
With respect to claims 1-3, Kapik teaches fabrics useful in forming packages for the medical field, including packaging for medical instruments that require a sterilization process (col. 1, lines 16-18). The fabric web (nonwoven) may be formed from cellulosic pulp fibers alone, synthetic fibers alone, or a mixture of cellulosic pulp and synthetic fibers (col. 5, lines 29-31). The most desirable polymers used in the web (nonwoven) are polyolefins, particularly polyethylene and polypropylene due to their commercial availability and importance as well as their chemical and mechanical properties (col. 7, lines 57-60). The fabric may be calendered by known processes using steel calendering rolls (thermal bonding) (col. 10, lines 8-10). Calendering will add smoothness to the fabric (col. 10, line 10).
Kapik is silent as to the nonwoven comprising meltblown polymer fibers having an average fiber diameter between 2 μm to 10 μm and a standard deviation of the fiber diameter of at least 100%.
Kuroda teaches a mixed-fiber nonwoven fabric exhibiting a high collection efficiency and a low pressure drop suitable as a filter medium for an air filter, but is not limited thereto (paragraphs [0026] and [0089]). The mixed fiber nonwoven fabric is a meltblown nonwoven fabric (paragraph [0029]). The mixed fiber nonwoven fabric comprises low melting point fibers made of a polyolefin resin component A and high melting point fibers of which at least a portion is made of a high melting point resin component B (paragraph [0028]). The number average fiber diameter of the low melting point fiber is preferably 0.3 μm to 7.0 μm, more preferably 0.5 μm to 3.0 μm, even more preferably 1.0 μm to 2.0 μm (paragraph [0069]). The number average fiber diameter of the high melting point fiber is preferably 15 μm to 100 μm, more preferably 20 μm 
The average fiber diameter range of Kuroda substantially overlaps the claimed range in the instant claims 1 and 2. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kuroda, because overlapping ranges have been held to establish prima facie obviousness.
With respect to the claimed standard deviation, Kuroda further teaches that in the mixed fiber nonwoven fabric the number of low melting point fibers is preferably 50 to 5,000 times the number of the high melting point fibers, more preferably 60 to 1,000 times, even more preferably 90 to 500 times (paragraph [0075]). With this information, an example set can be made from which a standard deviation is determined. The example set is fifty low melting point fibers with a fiber diameter of 1.0 μm and one high melting point fiber with a fiber diameter of 40 μm. This results in a standard deviation of 5.4 μm and an overall average fiber diameter of 1.8 μm.
As discussed in the 112(b) rejection above, it is unclear what the 100% in a standard deviation of the fiber diameter of 100% or, in claim 3, 150%, is based on. In the above example set the standard deviation is 300% of the overall average fiber diameter. The standard deviation is also within the ranges of the standard deviation in absolute terms provided in paragraph [0034] of the instant specification. Therefore, Kuroda is interpreted as meeting the standard deviation limitations of claims 1 and 3.
Since both Kapik and Kuroda teach polyolefin nonwovens that permit the transfer of gases, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven of Kapik to have the average meltblown fiber diameter and fiber distribution of Kuroda in order to provide a high collection efficiency of potential contaminates and low pressure drop across the packaging.

With respect to claim 4, Kapik in view of Kuroda teaches all the limitations of claim 1 above. Kapik further teaches the pore size of the web packaging ranges from a minimum of 1.4 μm and a maximum of 15.8 μm (Table 4a).

With respect to claim 5, Kapik in view of Kuroda teaches all the limitations of claim 1 above. Kapik further teaches the most desirable polymers used in the web are polyolefins, particularly polyethylene and polypropylene due to their commercial availability and importance as well as their chemical and mechanical properties (col. 7, lines 57-60).

With respect to claim 6, Kapik in view of Kuroda teaches all the limitations of claim 1 above. The limitation “wherein meltblowing is carried out in a concentric air multi row meltblowing process” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product 

With respect to claim 7, Kapik in view of Kuroda in teaches all the limitations of claim 1 above. The limitation “wherein the thermal bonding is carried out by calendering” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Kapik in view of Kuroda discloses a meltblown nonwoven fabric with a large fiber diameter distribution that is calendered (see rejection of claim 1 above).

With respect to claims 8-9, 11, 15, and 19-20, Kapik in view of Kuroda teaches all the limitations of claim 1 above. Kapik further teaches fabrics useful for improved medical packaging substrates for housing surgical instruments, medical devices, medical appliances, and the like (col. 4, lines 25-28). The substrate provides the necessary tear, puncture, and delamination resistances while maintaining the ability to allow passage of sterilization gases there through and protect the medical device from bacterial contamination (col. 4, lines 29-36). Kapik further teaches that the normal sterilization procedures used by hospital and surgical 
The limitation “wherein the packaging is sterilized by γ-radiation” in claim 8 is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Kuroda in view of Kapik discloses a sterile structure.

With respect to claim 10, Kapik in view of Kuroda teaches all the limitations of claim 1 above. Kapik further teaches that webs with a log reduction value (LRV) of two or above are generally suitable as bacteria barriers (col. 6, lines 38-45). Inventive Example 1 of Kapik has a Nelson Bacterial Filtration Efficiency (BFE) of 99.8% and an LRV of 3.04 (Table 6). Additionally, the tear strength of the packaging of Kapik ranged from 107-130 g (1049-1275 mN) (Table 4b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mikami (US 6319865) discloses a nozzle piece provided with circular cross sectional nozzles having different sizes disposed in a row in front of the die, with n-numbered smaller nozzles B (hole diameter: Db) between adjacent larger nozzles A (hole diameter: Da) (abstract). It gives melt-blown nonwoven fabric of monolithic structure in one step, composed of fine fibers having a diameter in a range from 1 to 10 μm diameter Variance ratio F of 2.0 or more and wide fiber diameter distribution (abstract).
Su-Syin (US 2005/0092636)1 discloses a sterilization package encloses a device during a sterilization procedure and stores the device in sterile form thereafter (abstract). The package comprises a barrier film which defines an interior space and seals the interior space from contaminating microorganisms (abstract). At least a portion of the barrier film is formed of a semi-permeable material which is permeable to sterilizing gasses and impermeable to contaminating microorganisms (abstract). At least a portion of an outer surface of the barrier film has thereon a friction enhancing material (abstract).
Angadjivand (US 2008/0318024) discloses a porous nonwoven web and method of making, wherein the web contains meltblown fibers and staple fibers (abstract). The meltblown fibers may be present as a bimodal mixture of microfibers and mesofibers, and comprise an intermingled mixture with staple fibers further intermingled therein 
Jung (US 2009/0117803) discloses a pleatable nonwoven material including thicker form-giving fibers and thinner fibers determining the filter effect, wherein the thinner fibers are incorporated largely homogeneously in the thicker fibers running in the direction along the surface of the nonwoven material and a distribution density gradient of the thinner fibers is established perpendicular to the surface of the nonwoven material such that the highest concentration of thinner fibers is in the region of the center or on one of the two outsides, wherein the thicker and thinner fibers are bonded together by solidification from the melted condition and are made from the same material (abstract).
Williams (US 2011/0070125) discloses a method for sterilizing an article inside a sealed container by placing a polyoxymethylene melt formable co-polymer that has been irradiated between about 1 and 200 kGy and then heated at from about 20° C to about 90° C for a selected period of time (abstract).
Landgrebe (US 2014/0079589) discloses filter assemblies that comprise a temporary attachment mechanism disposed on a surface of a filter are disclosed, as well as methods and systems related to using such filter assemblies during sterilization (abstract). The disclosed filter assemblies can include sterilization indicator elements (abstract).
Pourdeyhimi (US 2017/0137970)2 discloses a melt blowing system for the manufacturing of pleatable/moldable nonwoven fabrics includes a collector positioned to 
Brown (US 2017/0152616)1 discloses a high loft, nonwoven web is disclosed having a three dimensional structure with fibers oriented in the x, y and z directions (abstract). The web has a fiber size distribution of from 0 μm to about 15 μm with at least about 25% of the fibers being above 4 μm (abstract). The web has a thickness of less than about 250 millimeters and a basis weight ranging from about 20 g/m2 to about 3,000 g/m2 (abstract). The web also has a vertical cross section, when taken parallel to a machine direction, exhibiting a plurality of snugly stacked, approximately V, U or C-shaped structures, with each V, U or C-shaped structure having an apex facing in the machine direction (abstract). The web further has a recovery value ranging from about 20% to about 99% after being compressed under a pressure of 0.25 psi for a time period of 30 minutes (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Cited in IDS